UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q þ QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2011 OR ¨ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Commission File No. 0-30351 DEEP DOWN, INC. (Exact name of registrant as specified in its charter) Nevada 75-2263732 (State or other jurisdiction of incorporation) (I.R.S. Employer Identification No.) 8827 W. Sam Houston Pkwy N., Suite 100 Houston, Texas (Address of Principal Executive Office) (Zip Code) Registrant’s telephone number, including area code: (281) 517-5000 Indicate by check mark whether the registrant (1)has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months, and (2)has been subject to such filing requirements for the past 90 days.þYes ¨No Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§ 232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). YesþNo¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer ¨ Accelerated filer¨ Non-accelerated filer¨(Do not check if a smaller reporting company) Smaller reporting companyþ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes¨ Noþ At November 7, 2011, there were 205,623,732 shares outstanding of Common Stock, par value $0.001 per share. IMPORTANT INFORMATION REGARDING THIS FORM 10-Q Unless otherwise indicated, references to “we,” “us,” and “our” in this Quarterly Report on Form 10-Q refer collectively to Deep Down, Inc., a Nevada corporation (“Deep Down”), and its wholly-owned subsidiaries. Deep Down is the parent company to the following wholly-owned subsidiaries: Deep Down, Inc., a Delaware corporation (“Deep Down Delaware”); Mako Technologies, LLC, a Nevada limited liability company (“Mako”), since its acquisition effective December 1, 2007; Flotation Technologies, Inc., a Maine corporation (“Flotation”), since its acquisition effective May 1, 2008; and Deep Down International Holdings, LLC, a Nevada limited liability company (“DDIH”), since its formation in February 2009. Effective December 31, 2010, we engaged in a transaction in which all of the operating assets and substantially all of the liabilities of Flotation were contributed, along with other contributions we made, to a joint venture entity named Cuming Flotation Technologies, LLC (“CFT”), in return for a 20 percent common unit ownership interest in CFT. For a more detailed explanation of this transaction, refer to our Annual Report on Form 10-K for the fiscal year ended December 31, 2010, filed with the Securities and Exchange Commission(“SEC” or the “Commission”) on April 15, 2011 and to our Current Report on Form 8-K, filed with the SEC on October 14, 2011.This transaction impacts the presentation of our financial condition and results of operations because it means that the operations of Flotation are no longer included in such presentation for periods beginning January 1, 2011, except on the basis of our 20 percent common unit ownership interest in CFT.However, the operations of Flotation will continue to be fully included in our presentation of historical information for periods ended December 31, 2010 and prior (since the acquisition of Flotation in 2008). Our current operations include Deep Down Delaware and Mako.We also provide assistance in operating CFT under a Management Services Agreement. In addition to our strategy of continuing to grow and strengthen our operations, including expanding our services and products in accordance with our customers’ demands, we intend to continue to seek strategic acquisitions of complementary service providers, product manufacturers and technologies that are focused primarily on supporting deepwater and ultra-deepwater offshore exploration, development and production of oil and gas reserves and other maritime operations. Readers should consider the following information as they review this Quarterly Report on Form 10-Q: Forward-Looking Statements The statements contained or incorporated by reference in this Quarterly Report on Form 10-Q that are not historical facts are “forward-looking statements” (as such term is defined in the Private Securities Litigation Reform Act of 1995), within the meaning of Section 27A of the Securities Act of 1933, as amended, and Section 21E of the Securities Exchange Act of 1934, as amended (the “Exchange Act”).All statements other than statements of historical fact are, or may be deemed to be, forward-looking statements.Forward-looking statements include any statement that may project, indicate or imply future results, events, performance or achievements.The forward-looking statements contained herein are based on current expectations that involve a number of risks and uncertainties. These statements can be identified by the use of forward-looking terminology such as “believes,” “expect,” “may,” “will,” “should,” “intend,” “plan,” “could,” “estimate” or “anticipate” or the negative thereof or other variations thereon or comparable terminology, or by discussions of strategy that involve risks and uncertainties. Given the risks and uncertainties relating to forward-looking statements, investors should not place undue reliance on such statements.Forward-looking statements included in this Quarterly Report on Form 10-Q speak only as of the date of this Report and are not guarantees of future performance.Although we believe that the expectations reflected in the forward-looking statements are reasonable, such expectations may prove to be incorrect.All subsequent written and oral forward-looking statements attributable to us, or persons acting on our behalf, are expressly qualified in their entirety by these cautionary statements. Document Summaries Descriptions of documents and agreements contained in this Quarterly Report on Form 10-Q are provided in summary form only, and such summaries are qualified in their entirety by reference to the actual documents and agreements filed as exhibits to our Annual Report on Form 10-K for the year ended December 31, 2010, other periodic and current reports we file with the SEC or this Quarterly Report on Form 10-Q. Access to Filings Access to our Annual Reports on Form 10-K, Quarterly Reports on Form 10-Q, Current Reports on Form 8-K, and amendments thereto, filed with or furnished to the SEC pursuant to Section 13(a) of the Exchange Act, as well as reports filed electronically pursuant to Section 16(a) of the Exchange Act, may be obtained through our website (http://www.deepdowncorp.com) as soon as reasonably practicable after we have electronically filed or furnished such material with the SEC.The contents of our website are not, and shall not be deemed to be, incorporated into this Report. ii TABLE OF CONTENTS PART I. FINANCIAL INFORMATION Page No. Item 1. Financial Statements Unaudited Condensed Consolidated Balance Sheetsat September 30, 2011 and December 31, 2010 1 Unaudited Condensed Consolidated Statements of Operations for the Three and Nine Months Ended September 30, 2011 and 2010 2 Unaudited Condensed Consolidated Statements of Cash Flows for the Nine Months Ended September 30, 2011 and 2010 3 Notes to Unaudited Condensed Consolidated Financial Statements 4 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 15 Item 4. Controls and Procedures 22 PART II. OTHER INFORMATION Item 1. Legal Proceedings 23 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 23 Item 5. Other Information 23 Item 6. Exhibits 24 Signatures 25 Exhibit Index 26 iii PART I. FINANCIAL INFORMATION ITEM 1.FINANCIAL STATEMENTS DEEP DOWN, INC. CONDENSED CONSOLIDATED BALANCE SHEETS (Unaudited) (In thousands, except par value amounts) September 30, 2011 December 31, 2010 ASSETS Current assets: Cash and cash equivalents $ $ Accounts receivable, net of allowance of $15 and $245, respectively Inventory Costs and estimated earnings in excess of billings on uncompleted contracts - Prepaid expenses and other current assets Total current assets Property, plant and equipment, net Investment in joint venture Intangibles, net Goodwill Other assets Total assets $ $ LIABILITIES AND STOCKHOLDERS' EQUITY Current liabilities: Accounts payable and accrued liabilities $ $ Billings in excess of costs and estimated earnings on uncompleted contracts Deferred revenues Current portion of long-term debt Total current liabilities Long-term debt, net Total liabilities Commitments and contingencies (Note 13) Stockholders' equity: Preferred stock, $0.001 par value, 10,000 shares authorized,0 shares issued and outstanding, respectively - - Common stock, $0.001 par value, 490,000 shares authorized, 206,033 and 207,399 shares issued and outstanding, respectively Additional paid-in capital Accumulated deficit ) ) Total stockholders' equity Total liabilities and stockholders' equity $ $ The accompanying notes are an integral part of the unaudited condensed consolidated financial statements. 1 DEEP DOWN, INC. CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS (Unaudited) For the Three Months Ended For the Nine Months Ended September 30, September 30, (In thousands, except per share amounts) Revenues $ Cost of sales: Cost of sales Depreciation expense Total cost of sales Gross profit Operating expenses: Selling, general and administrative Depreciation and amortization Goodwill impairment - - Total operating expenses Operating income (loss) Other income (expense): Interest expense, net ) Equity in netloss of joint venture ) - ) - Other, net Total other income (expense) ) 71 ) ) Income (loss) before income taxes ) ) ) Income tax benefit (expense) 99 ) 69 ) Net income (loss) $ $ ) $ ) $ ) Net income (loss) per share, basic and diluted $ $ ) $ ) $ ) Weighted-average common shares outstanding, basic and diluted The accompanying notes are an integral part of the unaudited condensed consolidated financial statements. 2 DEEP DOWN, INC. CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (Unaudited) For the Nine Months Ended September 30, (In thousands) Cash flows from operating activities: Net loss $ ) $ ) Adjustments to reconcile net loss to net cash provided by operating activities: Impairment of goodwill - Equity in net loss of joint venture - Share-based compensation Stock issued for services - 14 Bad debt (credit) expense ) 72 Depreciation and amortization Gain on disposal of property, plant and equipment ) ) Changes in assets and liabilities: Accounts receivable Inventory ) Costs and estimated earnings in excess of billings on uncompleted contracts ) ) Prepaid expenses and other current assets Other assets 1 ) Accounts payable and accrued liabilities ) Deferred revenues ) Billings in excess of costs and estimated earnings on uncompleted contracts ) Net cash provided by operating activities Cash flows from investing activities: Purchases of property, plant and equipment ) ) Proceeds from sale of property, plant and equipment 55 Cash paid for patents ) - Investment in cost method securities - ) Cash paid for capitalized software ) ) Repayments on (cash paid for) note receivable 14 ) Net cash used in investing activities ) ) Cash flows from financing activities: Funds used for purchase of our common stock ) - Proceeds from sale of common stock - Stock cancelled for payroll taxes (2 ) - Proceeds from bank term loan - Repayments of long-term debt ) ) Net cash used in financing activities ) ) Change in cash and equivalents ) Cash and cash equivalents, beginning of period Cash and cash equivalents, end of period $ $ The accompanying notes are an integral part of the unaudited condensed consolidated financial statements. 3 NOTES TO UNAUDITED CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (Amounts in thousands except per share amounts) NOTE 1: BASIS OF PRESENTATION Basis of Presentation The accompanying unaudited condensed consolidated financial statements of Deep Down, Inc. and its wholly-owned subsidiaries (“Deep Down,” “we,” “us” or the “Company”) were prepared in accordance with the rules and regulations of the Securities and Exchange Commission (“SEC” or the “Commission”) pertaining to interim financial information and instructions to Form 10-Q. As permitted under those rules, certain footnotes or other financial information that are normally required by United States generally accepted accounting principles (“US GAAP”) can be condensed or omitted.Therefore, these statements should be read in conjunction with the audited consolidated financial statements and footnotes thereto included in our Annual Report on Form 10-K for the year ended December 31, 2010, filed on April 15, 2011 with the Commission. Preparation of financial statements in conformity with US GAAP requires management to make estimates and assumptions that affect the reported amounts of assets, liabilities, the disclosed amounts of contingent assets and liabilities and the reported amounts of revenues and expenses.If the underlying estimates and assumptions upon which the financial statements are based change in future periods, then the actual amounts may differ from those included in the accompanying condensed consolidated financial statements. In the opinion of management, all adjustments (consisting of normal recurring adjustments) considered necessary for a fair presentation have been included. Principles of Consolidation The unaudited condensed consolidated financial statements presented herein include the accounts of Deep Down, Inc. and its wholly-owned subsidiaries.Our investment in a joint venture is accounted for using the equity method. All material intercompany accounts and transactions have been eliminated in consolidation. Subsequent Events We have evaluated subsequent events from October 1, 2011 through the date of this Report.See Note 17, “Subsequent Events”, for a discussion of an event which occurred subsequent to September 30, 2011 which requires additional disclosure in this Report. NOTE 2: RESTATEMENT OF 2 As discussed in our Form 10-Q/A for the quarterly period ended September 30, 2010, filed with the SEC on March 8, 2011, in conjunction with an internal review meeting of Flotation, our management reviewed the status of one of our long-term fixed price contracts (the “Contract”) that we entered into in November 2008 which was completed in the third quarter of 2011. As a result of this review, our management identified errors in the percentage-of-completion accounting model for revenue recognition pertaining to this Contract. On January 14, 2011, the Audit Committee of the Company’s Board of Directors concluded, based on recommendations from management, that, as a result of these errors, the Company’s unaudited condensed consolidated financial statements for the quarterly periods ended March 31, 2010, June 30, 2010 and September 30, 2010 should be restated. We filed the restated unaudited condensed consolidated financial statements on Form 10-Q/A for the quarterly periods ended March 31, 2010, June 30, 2010 and September 30, 2010, on March 8, 2011. On the Condensed Consolidated Statement of Operations for the nine months ended September 30, 2010, the revision caused Revenues and Gross profit to be reduced by $1,433, which resulted in a corresponding $1,433 increase to Operating loss, Loss before income taxes and Net loss.There was a $0.01 increase in Net loss per share.On the Condensed Consolidated Statement of Cash Flows for the nine months ended September 30, 2010, the revision increased Net loss by $1,433 which was offset to Billings in excess of costs and estimated earnings on uncompleted contracts, for a net impact of $0 to Cash flows provided by operating activities. On the Condensed Consolidated Statement of Operations for the three months ended September 30, 2010, the revision caused Revenues and Gross profit to be reduced by $1,023, which resulted in a corresponding $1,023 increase to Operating loss, Loss before income taxes and Net loss.There was no impact to Net loss per share. 4 NOTES TO UNAUDITED CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (Amounts in thousands except per share amounts) NOTE 3: LIQUIDITY AND FINANCIAL CONDITION On October 12, 2011, we received a cash distribution of $6,375 from Cuming Flotation Technologies, LLC, a Delaware limited liability company (“CFT”) in which we own a 20 percent common unit ownership interest.See Note 7, “Investment in Joint Venture” and Note 17, “Subsequent Events”, for further information.We believe the receipt of this cash distribution, in addition to cash we expect to generate from operations, should ensure that we will have adequate liquidity to meet our future operating requirements. Historically, we have supplemented the financing of our capital requirements through a combination of debt and equity transactions.Most significant in this regard has been the credit facility we have maintained with Whitney National Bank (“Whitney”). Our loans outstanding under our existing credit agreement with Whitney become due on April 15, 2012.We intend to negotiate an extension of the due date of our loans with Whitney.In the event that we are unsuccessful, we believe we will have sufficient liquidity to be able to repay these loans, plus accrued interest thereon, as scheduled on April 15, 2012, primarily as a result of the previously mentioned CFT distribution. We had a working capital deficit of $2,019 at September 30, 2011.However, as previously discussed, we believe we will have adequate liquidity to meet our future operating requirements. NOTE 4:RECENT ACCOUNTING PRONOUNCEMENTS In December 2010, the Financial Accounting Standards Board (“FASB”) issued ASU 2010-28, “Intangibles — Goodwill and Other: When to Perform Step 2 of the Goodwill Impairment Test for Reporting Units with Zero or Negative Carrying Amounts” (“ASU 2010-28”). ASU 2010-28 requires step two of the goodwill impairment test to be performed when the carrying value of an operating segment is zero or negative, if it is more likely than not that a goodwill impairment exists. The requirements of this update are effective for fiscal years beginning after December 15, 2010. The Company does not expect the adoption of this new guidance to have an impact on its financial position, cash flows or results of operations. In September 2011, the FASB issued ASU 2011-08, “Testing Goodwill for Impairment” (“ASU 2011-08”), which amends the guidance in ASC 350-20, “Intangibles — Goodwill and Other – Goodwill”. Under ASU 2011-08, entities have the option of performing a qualitative assessment before calculating the fair value of the reporting unit when testing goodwill for impairment. If the fair value of the reporting unit is determined, based on qualitative factors, to be more likely than not less than the carrying amount of the reporting unit, then entities are required to perform the two-step goodwill impairment test. ASU 2011-08 is effective for fiscal years beginning after December 15, 2011, with early adoption permitted. The Company adopted ASU 2011-08 in the third quarter of 2011 with no material impact on its financial position, cash flows or results of operations. NOTE 5: FAIR VALUE OF FINANCIAL INSTRUMENTS Fair value is defined as the exchange price that would be received for an asset or paid to transfer a liability (an exit price) in the principal or most advantageous market for the asset or liability in an orderly transaction between market participants on the measurement date.We utilize a fair value hierarchy which maximizes the use of observable inputs and minimizes the use of unobservable inputs when measuring fair value.The fair value hierarchy has three levels of inputs that may be used to measure fair value: Level 1 - Unadjusted quoted prices in active markets that are accessible at the measurement date for identical, unrestricted assets or liabilities. Level 2 - Quoted prices in markets that are not active; or other inputs that are observable, either directly or indirectly, for substantially the full term of the asset or liability. Level 3 - Prices or valuation techniques that require inputs that are both significant to the fair value measurement and unobservable. Our financial instruments consist primarily of cash and cash equivalents, trade receivables and payables, and debt instruments.The carrying values approximate their fair values due to the short-term maturities of these instruments. 5 NOTES TO UNAUDITED CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (Amounts in thousands except per share amounts) NOTE 6: BILLINGS IN EXCESS OF COSTS AND ESTIMATED EARNINGS ON UNCOMPLETED CONTRACTS AND DEFERRED REVENUES The components of billings in excess of costs and estimated earnings on uncompleted contracts are summarized below: September 30, 2011 December 31, 2010 Costs incurred on uncompleted contracts $ $ Estimated earnings on uncompleted contracts Less: Billings to date on uncompleted contracts ) ) $ ) $ ) Included in the accompanying condensed consolidated balance sheets under the following captions: Costs and estimated earnings in excess of billings on uncompleted contracts $ $ - Billings in excess of costs and estimated earnings on uncompleted contracts ) ) $ ) $ ) At September 30, 2011, the asset balance of $158 was related to a large umbilical carousel fabrication contract that was completed during the fourth quarter of 2011. The balance in billings in excess of costs and estimated earnings on uncompleted contracts at September 30, 2011 and December 31, 2010 was $1,578 and $446, respectively, and consisted of significant milestone billings.The December 31, 2010 balance of $446 related to a large drilling riser buoyancy module fabrication project which was completed in the third quarter of 2011. The September 30, 2011 balance of $1,578 related primarily to a large umbilical carousel fabrication project which is scheduled to be completed in the first quarter of 2012. At September 30, 2011 and December 31, 2010, we reported deferred revenue balances of $280 and $315, respectively. These balances represent prepayments for which work has not yet been performed. We expect to recognize the deferred revenue at September 30, 2011 during the remainder of fiscal year 2011 and during fiscal year 2012. NOTE 7: INVESTMENT IN JOINT VENTURE On December 31, 2010, the Company and its wholly-owned subsidiary, Flotation, entered into a Contribution Agreement by and among us, Flotation, CFT, and Flotation Investor, LLC, a Delaware limited liability company (“Holdings”), pursuant to which Flotation contributed all of its operating assets to CFT in exchange for common units of CFT and the assumption by CFT of all liabilities of Flotation (other than an intercompany corporate overhead payable from Flotation to Deep Down).Pursuant to the Contribution Agreement, we also contributed to CFT $1,400 in cash and all of our rights and obligations under that certain Stock Purchase Agreement, dated May 3, 2010, as amended (the “Cuming SPA”), by and among the Company, Cuming Corporation, a Massachusetts corporation (“Cuming”), and the stockholders of Cuming, in exchange for common units of CFT.Concurrently with the closing of the transactions described above, CFT contributed the assets and liabilities it acquired from Flotation to Flotation Tech, LLC, a Delaware limited liability company and a wholly-owned subsidiary of CFT. On December 31, 2010, we entered into a Contract Assignment and Amendment Agreement by and among us, CFT and Cuming, pursuant to which we assigned all of our rights and obligations under the Cuming SPA to CFT.Concurrent with our entry into such Contract Assignment and Amendment Agreement, we entered into a Securities Purchase Agreement, by and among the Company and Holdings (the “Securities Purchase Agreement”), pursuant to which we sold and issued to Holdings 20,000 shares of our common stock for an aggregate purchase price of $1,400.The Securities Purchase Agreement provides Holdings with registration rights for such 20,000 shares only in the event we fail to maintain current public filings. 6 NOTES TO UNAUDITED CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (Amounts in thousands except per share amounts) In connection with the consummation of the foregoing described transaction, on December 31, 2010, the Company and Flotation entered into an Amended and Restated Limited Liability Company Agreement (the “JV LLC Agreement”) of CFT by and among us, Flotation and Holdings, each as a member of CFT, to provide for the respective rights and obligations of the members of CFT.We and Flotation collectively hold 20 percent of the common units of CFT.Holdings holds 80 percent of the common units and 100 percent of the preferred units, which are entitled to a preferred return until the holder thereof receives a full return of its initial capital contribution.The preferred units have no voting rights.Pursuant to the terms of the JV LLC Agreement, we and Flotation collectively have the right to appoint, and we have appointed, one director to CFT’s board of directors and Holdings has the right to appoint the other 4 directors.The JV LLC Agreement provides that, without the prior approval of Deep Down and Flotation, certain actions cannot be taken by CFT, including:increasing the number of members of CFT’s board of directors; amending the JV LLC Agreement or the certificate of formation of CFT in a manner that disproportionately adversely affects Deep Down or Flotation; engaging in activities other than the business of CFT; declaring or paying dividends or distributions not in accordance with the JV LLC Agreement; repurchasing or redeeming CFT units; causing a material change in the nature of CFT’s business; engaging in activity that disproportionately affects Deep Down or Flotation as holders of units of CFT; liquidating, dissolving or effecting a recapitalization or reorganization of CFT; prior to November 2, 2012, authorizing or issuing any equity securities or other securities with equity features or convertible into equity securities except with regard to incentive plans for management; making loans, advances, guarantees or investments except under certain circumstances; granting an exclusive license in all or substantially all of the intellectual property rights of CFT; amending any provision of, or entering into a resolution of any dispute with the parties under the Cuming SPA; entering into a transaction with an officer, director or other person who is an affiliate of CFT; incurring any funded indebtedness other than for the purpose of retiring CFT’s indebtedness to Holdings until such time as such indebtedness is fully repaid; or agreeing or committing or causing any subsidiary to agree to or commit to any of the above. In accordance with the Contribution Agreement, Flotation contributed its rights and obligations under an intercompany fabrication contract with Deep Down Delaware to CFT’s operating subsidiary, Flotation Tech, LLC.As a result, for the nine months ended September 30, 2011, Deep Down Delaware recognized sub-contract expense to Flotation Tech, LLC of $5,651. Concurrent with the closing of the joint venture transaction on December 31, 2010, we entered into a Management Services Agreement (the “MSA”) with CFT, to be effective January 1, 2011, pursuant to which we provide CFT the services of certain officers and management personnel at a fixed price equal to the cost of services to the Company.The structure of the MSA pricing protects the equity partners from economic variability resulting in CFT being a variable interest entity.The Company does not have the power to direct the activities of CFT that most significantly impact CFT’s economic performance and is not the primary beneficiary of CFT.The
